      Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 1 of 20 PageID #: 147



                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Indiana
                                                                 Laura A. Briggs, Clerk of Court

 Birch Bayh Federal Building   U.S. Courthouse, Room 104      Winfield K. Denton Federal Building   Lee H. Hamilton Federal Building
 & U.S. Courthouse, Room 105   921 Ohio Street                & U. S. Courthouse, Room 304          & U.S. Courthouse, Room 210
 46 East Ohio Street           Terre Haute, IN 47807          101 NW Martin Luther King Blvd.       121 West Spring Street
 Indianapolis, IN 46204        (812) 231-1840                 Evansville, IN 47708                  New Albany, IN 47150
 (317) 229-3700                                               (812) 434-6410                        (812) 542-4510


                                                                    September 24, 2019

  J Clark Baird                                                                Brian L. Reitz
  J. CLARK BAIRD PLLC                                                          UNITED STATES ATTORNEY'S OFFICE
  969 Barret Ave.                                                              10 West Market Street
  Louisville, KY 40204                                                         Suite 2100
                                                                               Indianapolis, IN 46204



RE: DENNIS DINWIDDIE v. JEFFREY E. KRUEGER

CAUSE NO: 2:18-cv-00149-JPH-MJD

Dear Appellant and Appellee:

Please be advised that the Notice of Appeal filed in 2:18-cv-00149-JPH-MJD has been forwarded to the United
States Court of Appeals for the Seventh Circuit. The Clerk of the Seventh Circuit will assign an appellate case
number, docket the appeal, and notify case participants of the Seventh Circuit case number assigned to this
matter.


Please review Seventh Circuit Rule 10 (enclosed) for guidance regarding record preparation.

Please contact the Clerk’s office with any questions or concerns.

                                                           Sincerely,
                                                           Laura A. Briggs,
                                                           Clerk of Court

                                                           By Laura Townsend, Deputy Clerk
                                                           812-542-4511
      Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 2 of 20 PageID #: 148

Selected Rules for Reference
CIRCUIT RULE 10. Preparation and Accessibility of Record in District Court Appeals

(a) Record Preparation Duties.

  (1) Within 14 days of filing the notice of appeal the district court must ensure the district court docket is complete
  and made available electronically to the court of appeals.

  (2) The clerk of the district court must prepare and hold any confidential record or exhibit not available
  electronically on the district court docket until requested by the court of appeals.

  (3) Counsel must ensure, within 21 days of filing the notice of appeal, that all electronic and non electronic
  documents necessary for review on appeal are on the district court docket.

  (b) Correction or Modification of Record. A motion to correct or modify the record pursuant to Rule 10(e), Fed. R. App. P.,
or a motion to strike matter from the record on the ground that it is not properly a part thereof must be presented first to
the district court. That court's order ruling on the motion must be included as part of the record and a notice of the order
must be sent to the court of appeals.

  (c) Order or Certification with Regard to Transcript. Counsel and court reporters are to utilize the form prescribed by this
court when ordering transcripts or certifying that none will be ordered. For specific requirements, see Rules 10(b) and
11(b), Fed. R. App. P.

  (d) Ordering Transcripts in Criminal Cases.

  (1) Transcripts in Criminal Justice Act Cases. At the time of the return of a verdict of guilty or, in the case of a bench trial,
an adjudication of guilt in a criminal case in which the defendant is represented by counsel appointed under the Criminal
Justice Act (C.J.A.), counsel for the defendant must request a transcript of testimony and other relevant proceedings by
completing a C.J.A. Form No. 24 and giving it to the district judge. If the district judge believes an appeal is probable, the
judge must order transcribed so much of the proceedings as the judge believes necessary for an appeal. The transcript
must be filed with the clerk of the district court within 40 days after the return of a verdict of guilty or, in the case of a
bench trial, the adjudication of guilt or within seven days after sentencing, whichever occurs later. If the district judge
decides not to order the transcript at that time, the judge must retain the C.J.A. Form No. 24 without ruling. If a notice of
appeal is filed later, appointed counsel or counsel for a defendant allowed after trial to proceed on appeal in forma
pauperis must immediately notify the district judge of the filing of a notice of appeal and file or renew the request made
on C.J.A. Form No. 24 for a free transcript.

  (2) Transcripts in Other Criminal Cases. Within 14 days after filing the notice of appeal in other criminal cases, the
appellant or appellant's counsel must deposit with the court reporter the estimated cost of the transcript ordered pursuant
to Rule 10(b), Fed. R. App. P., unless the district court orders that the transcript be paid for by the United States. A non-
indigent appellant must pay a pro rata share of the cost of a transcript prepared at the request of an indigent co-defendant
under the Criminal Justice Act unless the district court determines that fairness requires a different division of the cost.
Failure to comply with this paragraph will be cause for dismissal of the appeal.

  (e) Indexing of Transcript. The transcript of proceedings to be part of the record on appeal (and any copies prepared for
the use of the court or counsel in the case on appeal) must be bound by the reporter, with the pages consecutively
numbered throughout. The transcript of proceedings must contain a suitable index, as well as the following information:

  (1) An alphabetical list of witnesses, giving the pages on which the direct and each other examination of each witness
begins.

  (2) A list of exhibits by number, with a brief description of each exhibit indicating the nature of its contents, and with a
reference to the pages of the transcript where each exhibit has been identified, offered, and received or rejected.
      Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 3 of 20 PageID #: 149
 (3) A list of other significant portions of the trial such as opening statements, arguments to the jury, and instructions,
with a reference to the page where each begins.

When the record includes transcripts of more than one trial or other distinct proceeding, and it would be cumbersome to
apply this paragraph to all the transcripts taken together as one, the rule may be applied separately to each transcript of
one trial or other distinct proceeding.

  (f) Presentence Reports. The presentence report is part of the record on appeal in every criminal case. The district court
must maintain this report under seal, unless it has already been placed in the public record in the district court. If the
report is under seal, the report may not be included in the appendix to the brief or the separate appendix under Fed. R.
App. P. 30 and Circuit Rule 30. Counsel of record may review the presentence report but may not review the probation
officer's written comments and any other portion submitted in camera to the trial judge.

  (g) Effect of Omissions from the Record on Appeal. When a party's argument is countered by a contention of waiver for
failure to raise the point in the trial court or before an agency, the party opposing the waiver contention must give the
record cite where the point was asserted and also ensure that the record before the court of appeals contains the relevant
document or transcript.



        NOTE: The complete Federal Rules of Appellate Procedure & Rules of the 7th Circuit Court of Appeals
        are available at: http://www.ca7.uscourts.gov/Rules/Rules/rules.pdf
      Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 4 of 20 PageID #: 150

                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Indiana
                                                                 Laura A. Briggs, Clerk of Court


 Birch Bayh Federal Building   U.S. Courthouse, Room 104      Winfield K. Denton Federal Building   Lee H. Hamilton Federal Building
 & U.S. Courthouse, Room 105   921 Ohio Street                & U. S. Courthouse, Room 304          & U.S. Courthouse, Room 210
 46 East Ohio Street           Terre Haute, IN 47807          101 NW Martin Luther King Blvd.       121 West Spring Street
 Indianapolis, IN 46204        (812) 231-1840                 Evansville, IN 47708                  New Albany, IN 47150
 (317) 229-3700                                               (812) 434-6410                        (812) 542-4510




                                                                    September 24, 2019



RE: DENNIS DINWIDDIE v. JEFFREY E. KRUEGER

CAUSE NO: 2:18-cv-00149-JPH-MJD



Dear Appellant:

A Notice of Appeal was filed in the above case on September 23, 2019. However, a “Docketing Statement” was
not filed along with the Notice of Appeal, as required by Circuit Rule 3(c) of the U.S. Court of Appeals for the
Seventh Circuit. A copy of the rule is attached for reference.

Pursuant to the Seventh Circuit Rule 3(c), the appellant must serve on all parties a docketing statement and file
said statement with the Clerk of the Seventh Circuit within seven (7) days of the filing of the Notice of Appeal.

IMPORTANT: Please do not submit the docketing statement to the U.S. District Court. The docketing
statement must be filed electronically with the Seventh Circuit pursuant to Circuit Rule 25. If the appellant is
proceeding pro se, then the docketing statement should be filed on paper by mailing the same to the address
below:

         Gino Agnello, Clerk
         United States Court of Appeals
         219 South Dearborn Street, Suite 2722
         Chicago, IL 60604

Please contact the Clerk’s office with any questions or concerns.

                                                           Sincerely,
                                                           Laura A. Briggs,
                                                           Clerk of Court

                                                           By Laura Townsend, Deputy Clerk
                                                           812-542-4511
      Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 5 of 20 PageID #: 151

Selected Rules for Reference
CIRCUIT RULE 3. Notice of Appeal, Docketing Fee, Docketing Statement, and Designation of Counsel of Record

  (a) Forwarding Copy of Notice of Appeal. When the clerk of the district court sends to the clerk of this court a copy of the
notice of appeal, the district court clerk shall include any docketing statement. In civil cases the clerk of the district court
shall include the judgments or orders under review, any transcribed oral statement of reasons, opinion, memorandum of
decision, findings of fact, and conclusions of law. The clerk of the district court shall also complete and include the
Seventh Circuit Appeal Information Sheet in the form prescribed by this court.

  (b) Dismissal of Appeal for Failure to Pay Docketing Fee. If a proceeding is docketed without prepayment of the docketing
fee, the appellant shall pay the fee within 14 days after docketing. If the appellant fails to do so, the clerk is authorized to
dismiss the appeal.

  (c)(1) Docketing Statement. The appellant must serve on all parties a docketing statement and file it with the clerk of the
district court at the time of the filing of the notice of appeal or with the clerk of this court within seven days of filing the
notice of appeal. The docketing statement must comply with the requirements of Circuit Rule 28(a). If there have been
prior or related appellate proceedings in the case, or if the party believes that the earlier appellate proceedings are
sufficiently related to the new appeal, the statement must identify these proceedings by caption and number. The
statement also must describe any prior litigation in the district court that, although not appealed, (a) arises out of the same
criminal conviction, or (b) has been designated by the district court as satisfying the criteria of 28 U.S.C. §1915(g). If any of
the parties to the litigation appears in an official capacity, the statement must identify the current occupant of the office.
The docketing statement in a collateral attack on a criminal conviction must identify the prisoner's current place of
confinement and its current warden; if the prisoner has been released, the statement must describe the nature of any
ongoing custody (such as supervised release) and identify the custodian. If the docketing statement is not complete and
correct, the appellee must provide a complete one to the court of appeals clerk within 14 days after the date of the filing of
the appellant's docketing statement.

   (2) Failure to file the docketing statement within 14 days of the filing of the notice of appeal will lead to the imposition
of a $100 fine on counsel. Failure to file the statement within 28 days of the filing of the notice of appeal will be treated as
abandonment of the appeal, and the appeal will be dismissed. When the appeal is docketed, the court will remind the
litigants of these provisions.

  (d) Counsel of Record. The attorney whose name appears on the docketing statement or other document first filed by that
party in this court will be deemed counsel of record, and a separate notice of appearance need not be filed. If the name of
more than one attorney is shown, the attorney who is counsel of record must be clearly identified. (There can be only one
counsel of record.) If no attorney is so identified, the court will treat the first listed as counsel of record. The court will
send documents only to the counsel of record for each party, who is responsible for transmitting them to other lawyers for
the same party. The docketing statement or other document must provide the post office address and telephone number
of counsel of record. The names of other members of the Bar of this Court and, if desired, their post office addresses, may
be added but counsel of record must be clearly identified. An attorney representing a party who will not be filing a
document shall enter a separate notice of appearance as counsel of record indicating the name of the party represented.
Counsel of record may not withdraw, without consent of the court, unless another counsel of record is simultaneously
substituted.



        NOTE: The complete Federal Rules of Appellate Procedure & Rules of the 7th Circuit Court of Appeals
        are available at: http://www.ca7.uscourts.gov/Rules/Rules/rules.pdf
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 6 of 20 PageID #: 152




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 DENNIS DINWIDDIE,                            )
                                              )
 Petitioner,                                  )
                                              )
 v.                                           )       Cause No. 2:18-cv-00149-JMS-MJD
                                              )
 J. E. KRUEGER, Warden,                       )
                                              )
 Respondent.                                  )

                                            *****

                                   NOTICE OF APPEAL


        Notice is hereby given that Dennis Dinwiddie, Petitioner in the above styled case, hereby

 appeals the Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Directing

 Entry of Final Judgment (DN 25) and Judgment imposed by the District Court (DN 26), entered

 on July 25, 2019, to the United States Court of Appeals for the Seventh Circuit.



                                              Respectfully submitted,

                                              /s/ J. Clark Baird
                                              J. CLARK BAIRD
                                              Attorney at Law
                                              969 Barret Ave
                                              Louisville Ky 40204
                                              (502) 583-3388
                                              jclarkbaird@gmail.com




                                                  1
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 7 of 20 PageID #: 153



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was sent via
 ECF this 23rd day of September, 2019, to Brian Reitz, Assistant United States Attorney.

                                              /s/ J. Clark Baird
                                              J. CLARK BAIRD




                                                 2
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 8 of 20 PageID #: 154



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       TERRE HAUTE DIVISION

DENNIS DINWIDDIE,                                     )
                                                      )
                               Petitioner,            )
                                                      )
                         v.                           )        No. 2:18-cv-00149-JPH-MJD
                                                      )
WARDEN JEFFREY E. KRUEGER,                            )
                                                      )
                               Respondent.            )

             Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
                          and Directing Entry of Final Judgment

        Petitioner Dennis Dinwiddie seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

 He argues that he received ineffective assistance of counsel during his criminal trial because his

 lawyer did not object to certain jury instructions and that three of his convictions should be vacated

 in light of the Supreme Court’s decisions in Johnson v. United States, 135 S. Ct. 2551 (2015), and

 Welch v. United States, 136 S. Ct. 1257 (2016). The ineffective assistance of trial counsel claim is

 procedurally defaulted and may not be raised in a § 2241 petition. Mr. Dinwiddie cannot use a §

 2241 petition to challenge his convictions and sentences in light of Johnson and Welch.

 Consequently, Mr. Dinwiddie’s petition is denied.

                              I.     Factual and Procedural Background

        On February 12, 2009, a jury in the Eastern District of Missouri found Mr. Dinwiddie guilty

 of conspiracy to distribute and possess with intent to distribute fifty kilograms or more of

 marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1); interstate travel or

 transportation in aid of a racketeering enterprise, in violation of 18 U.S.C. §§ 1952(a)(2) and 2

 (Count 2); possession of a firearm in furtherance of a drug trafficking crime resulting in murder,

 in violation of 18 U.S.C. § 924(c)(1) (Count 3); and possession of a firearm as a felon, in violation
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 9 of 20 PageID #: 155



 of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count 4). See United States v. James et al, 1:06-cr-00134-

 CDP-2 (hereinafter, “Crim. Dkt.”), dkts. 166, 540 (E.D. Mo.).

        The United States Probation Office filed a presentence report in preparation for sentencing.

 See dkt. 18. Because Mr. Dinwiddie had ten prior felony convictions for criminal facilitation, he

 was found to be a career offender and an armed career criminal. Id. at pp. 14-16 and ¶ 80. The

 guideline term of imprisonment was life. Id. at ¶ 105.

        Mr. Dinwiddie was sentenced to a term of 360 months on Count 1, life imprisonment on

 Counts 2 and 4, and life imprisonment on Count 3. Crim. Dkt. 598. The court ordered the sentences

 for Counts 1, 2, and 4 to run concurrently, and the sentence for Count 3 to run consecutively to all

 the other terms of imprisonment. Id.

        Mr. Dinwiddie appealed his conviction and sentence. He challenged the denial of his

 motion to suppress, his conviction on Count 2, the admission of certain out-of-court statements,

 his sentence of life imprisonment on Count 3, and his sentencing as an armed career criminal on

 Count 4. The Eighth Circuit affirmed Mr. Dinwiddie’s conviction and sentence. United States v.

 Dinwiddie, 618 F.3d 821 (8th Cir. 2010). The Supreme Court denied certiorari. Dinwiddie v.

 United States, 562 U.S. 1263 (2011).

        On February 17, 2012, Mr. Dinwiddie filed a motion to vacate his sentence and conviction

 under 28 U.S.C. § 2255 in the Eastern District of Missouri. Dinwiddie v. USA, 1:12-cv-00033-

 CDP (hereinafter, “§ 2255 Dkt.”), dkt. 1 (E.D. Mo.). He asserted that he received ineffective

 assistance of counsel at trial because counsel failed to introduce certain exculpatory evidence,

 including witness testimony. Id. He also contended that he was denied his right to testify. § 2255

 Dkt. 22 at 9. The ineffective assistance of counsel claim did not include any issue relating to jury

 instructions. Id.



                                                  2
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 10 of 20 PageID #: 156



           After an evidentiary hearing, the district court denied Mr. Dinwiddie’s motion, finding that

  he was aware of his constitutional right to testify at trial but “followed the prudent advice of his

  counsel and declined to exercise that right.” The court also determined that Mr. Dinwiddie was not

  prejudiced by the other alleged failures of counsel in light of the overwhelming evidence against

  him and because the potential defense witnesses who did not testify would have been subject to

  impeachment. § 2255 Dkt. 19; § 2255 Dkt. 22 at 1-2, 9-19. The district court did not issue a

  certificate of appealability, and the Eighth Circuit denied Mr. Dinwiddie’s request for a certificate

  of appealability. § 2255 Dkt. 22 at 20; § 2255 Dkt. 32.

           In 2016, Mr. Dinwiddie sought permission to file a second or successive motion under 28

  U.S.C. § 2255(h), arguing that under Johnson v. United States, 135 S. Ct. 2551 (2015), his prior

  convictions for criminal facilitation did not qualify as violent felonies for purposes of the armed

  career criminal sentencing provisions. Dinwiddie v. United States, No. 16-2984 (8th Cir.). Again,

  Mr. Dinwiddie did not raise any issue relating to trial counsel’s failure to object to the jury

  instructions. The Eighth Circuit denied his request to file a successive petition. § 2255 Dkt. 36.

           Mr. Dinwiddie has now filed a petition for a writ of habeas corpus under § 2241 in which

  he raises the same issue relating to his prior convictions that was raised in his § 2255 motion and

  raises for the first time the issue of his counsel’s failure to object to certain jury instructions at

  trial.

                                          II.    Discussion

           A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

  prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

  (7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

  circumstances a prisoner may use § 2241 to challenge his federal conviction or sentence. Webster,



                                                    3
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 11 of 20 PageID #: 157



  784 F.3d at 1124. This is because “§ 2255(e) makes § 2241 unavailable to a federal prisoner unless

  it ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

  of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018).

         Section 2255(e) is known as the “savings clause.” The Seventh Circuit has held that § 2255

  is “‘inadequate or ineffective’ when it cannot be used to address novel developments in either

  statutory or constitutional law, whether those developments concern the conviction or the

  sentence.” Roundtree, 910 F.3d at 313. Whether § 2255 is inadequate or ineffective “focus[es] on

  procedures rather than outcomes.” Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002).

         The Seventh Circuit construed the savings clause in In re Davenport, holding:

         A procedure for postconviction relief can be fairly termed inadequate when it is so
         configured as to deny a convicted defendant any opportunity for judicial
         rectification of so fundamental a defect in his conviction as having been imprisoned
         for a nonexistent offense.

  In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). “[S]omething more than a lack of success with

  a section 2255 motion must exist before the savings clause is satisfied.” Webster, 784 F.3d at 1136.

  Specifically, to fit within the savings clause following Davenport, a petitioner must meet three

  conditions: “(1) the petitioner must rely on a case of statutory interpretation (because invoking

  such a case cannot secure authorization for a second § 2255 motion); (2) the new rule must be

  previously unavailable and apply retroactively; and (3) the error asserted must be grave enough to

  be deemed a miscarriage of justice, such as the conviction of an innocent defendant.” Davis v.

  Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013).

         For reasons discussed below, the savings clause of § 2255(e) does not apply here so Mr.

  Dinwiddie cannot bring a § 2241 petition seeking post-conviction relief.




                                                    4
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 12 of 20 PageID #: 158



         A.      Ineffective assistance of trial counsel

         The Court first considers Mr. Dinwiddie’s argument that his trial counsel provided

  constitutionally ineffective assistance because he did not object to jury instruction number 24 at

  trial. Dkt. 2 at 9-11. Mr. Dinwiddie contends that he should be allowed to raise this procedurally

  defaulted claim in a § 2241 petition because he received constitutionally ineffective assistance

  from his post-conviction counsel. Dkt. 2 at 5-8, 17-18; see also dkt. 23 at 5.

         The Supreme Court has held that a state prisoner may raise a procedurally defaulted

  ineffective assistance of trial counsel claim in federal post-conviction review proceedings under

  Section 2254 in three circumstances: (1) the state courts did not appoint counsel in the initial-

  review collateral proceeding; (2) appointed counsel in the initial-review collateral proceeding

  provided ineffective assistance; or (3) in states where a prisoner is not required to wait until post-

  conviction proceedings to raise ineffective assistance of counsel, the design and structure of the

  state system renders it nearly impossible for an ineffective assistance of counsel claim to be

  presented on direct review. See Trevino v. Thaler, 569 U.S. 413, 417 (2013); Martinez v. Ryan,

  566 U.S. 1, 14 (2012).

         The Seventh Circuit 1 has extended the holdings in Martinez and Trevino to “federal

  prisoners who bring motions for postconviction relief under section 2255.” Ramirez v. United



  1
    Which circuit’s law applies to a § 2241 petition brought in the petitioner’s district of incarceration
  is an unsettled question in the Seventh Circuit. See Shepherd, 911 F.3d at 862-63 (electing to
  “bypass the procedural hurdles for relief because [the] case can be resolved most simply on the
  merits”); Roberts v. Watson, No. 16-cv-541-bbc, 2017 WL 6375812, *2 (W.D. Wis. Dec. 12,
  2017). This issue is particularly pertinent here because not all courts have extended Martinez to
  § 2255 motions. See, e.g., Buenrostro v. United States, 697 F.3d 1137, 1140 (9th Cir. 2012)
  (finding Martinez “inapplicable to federal convictions”); Garcon v. Cruz, No. 6:14-cv-72-RMG,
  2014 WL 819467, *5 (D.S.C. Feb. 28, 2014) (explaining Martinez is “inapplicable to federal
  convictions”), aff’d 581 F. App’x 193 (4th Cir. 2014). The Court assumes that Seventh Circuit
  precedent applies because even if Martinez can be extended to § 2255 motions, that does mean
  Mr. Dinwiddie is entitled to relief through his § 2241 petition.
                                                     5
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 13 of 20 PageID #: 159



  States, 799 F.3d 845, 852 (7th Cir. 2015). But Mr. Dinwiddie seeks relief under § 2241, not §

  2254 or § 2255. Mr. Dinwiddie does not cite, and the Court is not aware of, any Seventh Circuit

  precedent that would allow him to present a procedurally defaulted ineffective assistance of trial

  counsel claim in a § 2241 petition. Moreover, the Seventh Circuit narrowly interprets the § 2255(e)

  savings clause and circumstances in which relief is available under § 2241. See Unthank v. Jett,

  549 F.3d 534, 535-36 (7th Cir. 2008) (summarizing the “small class of situations” where relief

  under § 2255 is inadequate or ineffective). Under Seventh Circuit precedent, the Court cannot

  extend Martinez, Trevino, and Ramirez to allow Mr. Dinwiddie to assert a procedurally defaulted

  claim of ineffective assistance of trial counsel through a § 2241 petition.

          Courts that have considered this issue have reached the same conclusion. See, e.g.,

  Jackman v. Shartle, 535 F. App’x 87, 89 n.5 (3d Cir. 2013) (Martinez and Trevino “do not address

  the ability of federal prisoners to use § 2241 to bring ineffective assistance of counsel claims.

  Section 2241 does not provide a vehicle by which [petitioner] can raise his ineffective assistance

  of counsel claim because he has not demonstrated that Section 2255 is an inadequate or ineffective

  remedy.” (quotation marks omitted)); Villarreal v. Beasley, No. 2:17-cv-00118-KGB-JTR, 2017

  WL 7053973, *4 (E.D. Ark. Aug. 31, 2017), report and recommendation adopted, 2018 WL

  575783 (E.D. Ark. Jan. 26, 2018); United States v. Sheppard, No. 10-119, 2017 WL 1128247

  (W.D. Pa. March 23, 2017) (stating that because Martinez and Trevino concern state prisoners,

  petitioner had not met burden of establishing that remedy under § 2255 was inadequate or

  ineffective).

          Nothing in the text of § 2241 or Seventh Circuit precedent authorizes the Court to review

  the merits of Mr. Dinwiddie’s procedurally defaulted ineffective assistance of trial counsel claim

  so his § 2241 petition on this issue is denied.



                                                    6
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 14 of 20 PageID #: 160



         B.      Crime of Violence

         Mr. Dinwiddie next contends that his convictions on Counts 2, 3, and 4 must be vacated in

  light of Johnson v. United States, 135 S. Ct. 2551 (2015), and Welch v. United States, 136 S. Ct.

  1257 (2016), because the jury instructions did not define “crime of violence” as set forth in 18

  U.S.C. § 924(e). Dkt. 2 at 12-14; dkt. 9 at 3-6. He has provided no explanation, however, as to

  why relief under § 2255 would be either inadequate or ineffective, as required by § 2255(e).

         The Supreme Court’s holding in Johnson is a new rule of constitutional law that was made

  retroactive in Welch. See Holt v. United States, 843 F.3d 720, 722 (7th Cir. 2016). Thus, Johnson

  and Welch are not cases of statutory interpretation that enable a petitioner to bring a claim under

  § 2241 as discussed in Davenport. See Davis, 863 F.3d at 964. Rather, an argument based on

  Johnson and Welch needs to be asserted in a § 2255 motion.

         Although Mr. Dinwiddie would have to seek permission from the Eighth Circuit to file

  another motion under § 2255, “[t]he mere fact that [the] petition would be barred as a successive

  petition under § 2255 . . . is not enough to bring the petition under § 2255’s savings clause.”

  Webster, 784 F.3d at 1137 (quoting Garza v. Lappin, 253 F.3d 918, 921 (7th Cir. 2001)). Mr.

  Dinwiddie’s claims therefore may not proceed under the savings clause of § 2255(e).

                                        III.   Conclusion

         For the foregoing reasons, Mr. Dinwiddie’s petition for a writ of habeas corpus under

  Section 2241 is denied. The dismissal of this action is with prejudice. Prevatte v. Merlak, 865 F.3d

  894, 900 (7th Cir. 2017) (“petition should be dismissed with prejudice under 28 U.S.C. §

  2255(e)”).

  SO ORDERED.




                                                   7
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 15 of 20 PageID #: 161



  Date: 7/25/2019




  Distribution:

  J Clark Baird
  J. CLARK BAIRD PLLC
  clark@jclarkbaird.com

  Brian L. Reitz
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  brian.reitz@usdoj.gov

  James Robert Wood
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  bob.wood@usdoj.gov




                                        8
Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 16 of 20 PageID #: 162



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DENNIS DINWIDDIE,                                  )
                                                    )
                              Petitioner,           )
                                                    )
                         v.                         )       No. 2:18-cv-00149-JPH-MJD
                                                    )
 WARDEN JEFFREY E. KRUEGER,                         )
                                                    )
                              Respondent.           )

                                            FINAL JUDGMENT

         The Court now enters FINAL JUDGMENT. Mr. Dinwiddie’s petition for writ of habeas

  corpus is denied and the action is dismissed with prejudice.



          7/25/2019
  Date: ______________________
        Laura Briggs, Clerk of Court


  By:    ________________________
         Deputy Clerk




  Distribution:

  J Clark Baird
  J. CLARK BAIRD PLLC
  clark@jclarkbaird.com

  Brian L. Reitz
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  brian.reitz@usdoj.gov

  James Robert Wood
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  bob.wood@usdoj.gov
CM/ECF LIVE                                                              Page 1 of 4
 Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 17 of 20 PageID #: 163



                     *** PUBLIC DOCKET ***
                                                                        APPEAL,HABEAS,CLOSED

                                 U.S. District Court
                      Southern District of Indiana (Terre Haute)
                CIVIL DOCKET FOR CASE #: 2:18-cv-00149-JPH-MJD


DINWIDDIE v. KRUEGER                                          Date Filed: 03/26/2018
Assigned to: Judge James Patrick Hanlon                       Date Terminated: 07/25/2019
Referred to: Magistrate Judge Mark J. Dinsmore                Jury Demand: None
Cause: 28:2241 Petition for Writ of Habeas Corpus (federal)   Nature of Suit: 530 Habeas Corpus
                                                              (General)
                                                              Jurisdiction: Federal Question
Petitioner
DENNIS DINWIDDIE                             represented by J Clark Baird
                                                            J. CLARK BAIRD PLLC
                                                            969 Barret Ave.
                                                            Louisville, KY 40204
                                                            502-583-3388
                                                            Fax: 502-583-3366
                                                            Email: clark@jclarkbaird.com
                                                            ATTORNEY TO BE NOTICED


V.
Respondent
WARDEN JEFFREY E. KRUEGER                    represented by Brian L. Reitz
                                                            UNITED STATES ATTORNEY'S
                                                            OFFICE (Indianapolis)
                                                            10 West Market Street
                                                            Suite 2100
                                                            Indianapolis, IN 46204
                                                            317-226-6333
                                                            Fax: 317-226-6125
                                                            Email: brian.reitz@usdoj.gov
                                                            ATTORNEY TO BE NOTICED

                                                              James Robert Wood
                                                              UNITED STATES ATTORNEY'S
                                                              OFFICE (Indianapolis)
                                                              10 West Market Street
                                                              Suite 2100
                                                              Indianapolis, IN 46204




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?263491672318707-L_1_0-1                  9/24/2019
CM/ECF LIVE                                                              Page 2 of 4
 Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 18 of 20 PageID #: 164


                                                              (317) 229-2462
                                                              Fax: (317) 226-6125
                                                              Email: bob.wood@usdoj.gov
                                                              ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text
 03/26/2018       1 PETITION for Writ of Habeas Corpus, filed by DENNIS DINWIDDIE. (No
                    fee paid with this filing). (Attachments: # 1 Envelope). (MAC) (Entered:
                    03/27/2018)
 03/26/2018       2 MEMORANDUM in support, re 1 Petition for Writ of Habeas Corpus, filed by
                    Petitioner DENNIS DINWIDDIE. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #
                    3 Envelope). (MAC) (Entered: 03/27/2018)
 03/27/2018       3 MAGISTRATE JUDGE's NOTICE of Availability to Exercise Jurisdiction
                    issued. cc: Petitioner via U.S. Mail. (MAC) (Entered: 03/27/2018)
 03/28/2018       4 ORDER TO SHOW CAUSE - The respondent shall have through May 18,
                    2018, in which to answer the allegations of the habeas petition, and in doing so
                    shall show cause why the relief sought by the petitioner should not be granted.
                    The petitioner shall have twenty eight days after service of the answer in which
                    to reply. The petitioner shall have through April 30, 2018, in which to either
                    pay the $5.00 filing fee or demonstrate his financial inability to do so. Signed
                    by Judge Jane Magnus-Stinson on 3/28/2018. Copy to Petitioner via US Mail.
                    (DW) Modified on 3/28/2018 (DW). (Entered: 03/28/2018)
 04/06/2018       5 NOTICE of Appearance by James Robert Wood on behalf of Respondent
                    JEFFREY E. KRUEGER. (Wood, James) (Entered: 04/06/2018)
 04/20/2018       6 RECEIPT #IP060137 for filing fee in the amount of $5.00, paid by Petitioner.
                    (DJH) (Entered: 04/20/2018)
 05/16/2018       7 MOTION for Extension of Time to July 17, 2018 to Respond to the Petitioner's
                    Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241, filed by
                    Respondent JEFFREY E. KRUEGER. (Attachments: # 1 Text of Proposed
                    Order)(Wood, James) (Entered: 05/16/2018)
 05/17/2018       8 ORDER granting 7 Motion for Extension of Time. The Respondent shall have
                    to and including July 17, 2018, to file his response to the § 2241 petition.
                    Signed by Judge Jane Magnus-Stinson on 5/17/2018. Copy to Petitioner via US
                    Mall. (DW) (Entered: 05/17/2018)
 07/02/2018       9 AMENDED PETITION for Writ of Habeas Corpus and Memorandum of
                    Points and Authorities in Support, filed by DENNIS DINWIDDIE.
                    (Attachments: # 1 Envelope)(APD) (Entered: 07/03/2018)
 07/06/2018      10 ENTRY - On July 2, 2018, the petitioner filed an amended petition, which is
                    actually a supplement to the original petition for writ of habeas corpus. Dkt. 9 .
                    The respondent shall include a response to the supplemental petition in his
                    response that is due on July 17, 2018. Signed by Judge Jane Magnus-Stinson on




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?263491672318707-L_1_0-1                    9/24/2019
CM/ECF LIVE                                                              Page 3 of 4
 Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 19 of 20 PageID #: 165


                     7/6/2018. Copy to Petitioner via US Mail. (DWH) (Entered: 07/06/2018)
 07/17/2018      11 MOTION for Extension of Time to August 16, 2018 to Respond to the
                    Petitioner's Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 and
                    supplement, filed by Respondent JEFFREY E. KRUEGER. (Attachments: # 1
                    Text of Proposed Order)(Wood, James) (Entered: 07/17/2018)
 07/18/2018      12 ORDER granting 11 Motion for Extension of Time. The Respondent shall have
                    to and including August 16, 2018, to file his response to the § 2241 petition and
                    the supplement. Signed by Judge Jane Magnus-Stinson on 7/18/2018. Copy to
                    Petitioner via US Mail. (DWH) (Entered: 07/18/2018)
 08/16/2018      13 MOTION for Extension of Time to September 5, 2018 to Respond to the
                    Petitioner's Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 and
                    supplement, filed by Respondent JEFFREY E. KRUEGER. (Attachments: # 1
                    Text of Proposed Order)(Wood, James) (Entered: 08/16/2018)
 08/17/2018      14 ORDER - Granting 13 Respondent's Motion for Extension of Time to respond
                    to the Petitioner's Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
                    and supplement. The Respondent shall have to and including September 5,
                    2018, to file his response to the § 2241 petition and the supplement. Copy to
                    Petitioner via U.S. Mail. Signed by Judge Jane Magnus-Stinson on 8/17/2018.
                    (DMW) (Entered: 08/17/2018)
 09/05/2018      15 MOTION for Extension of Time to September 17, 2018 to Respond to the
                    Petitioner's Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 and
                    supplement, filed by Respondent JEFFREY E. KRUEGER. (Attachments: # 1
                    Text of Proposed Order)(Wood, James) (Entered: 09/05/2018)
 09/07/2018      16 ORDER granting 15 Motion for Extension of Time. The Respondent shall have
                    to and including September 17, 2018, to file his response to the § 2241 petition
                    and the supplement. No further extensions will be granted absent extraordinary
                    circumstances. Signed by Judge Jane Magnus-Stinson on 9/7/2018. Copy sent
                    to Petitioner via US Mail. (DWH) (Entered: 09/07/2018)
 09/14/2018      17 RETURN TO ORDER TO SHOW CAUSE, re 16 Order on Motion for
                    Extension of Time to File, 4 Order to Show Cause, filed by JEFFREY E.
                    KRUEGER.. (Reitz, Brian) (Entered: 09/14/2018)
 09/14/2018      18 SEALED Exhibit A, Presentence Report, re 17 Return to Order to Show Cause,
                    filed by Respondent JEFFREY E. KRUEGER. (Reitz, Brian) (Entered:
                    09/14/2018)
 09/14/2018      19 NOTICE of Appearance by Brian L. Reitz on behalf of Respondent JEFFREY
                    E. KRUEGER. (Reitz, Brian) (Entered: 09/14/2018)
 10/15/2018      20 NOTICE of Appearance by J Clark Baird on behalf of Petitioner DENNIS
                    DINWIDDIE. (Baird, J) (Entered: 10/15/2018)
 10/16/2018      21 MOTION for Extension of Time to October 26, 2018 in which to 4 Order to
                    Show Cause reply to Respondent's Answer, filed by Petitioner DENNIS
                    DINWIDDIE. (Attachments: # 1 Text of Proposed Order)(Baird, J) (Entered:




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?263491672318707-L_1_0-1                   9/24/2019
CM/ECF LIVE                                                              Page 4 of 4
 Case 2:18-cv-00149-JPH-MJD Document 28 Filed 09/24/19 Page 20 of 20 PageID #: 166


                      10/16/2018)
 10/18/2018      22 ORDER granting 21 Motion for Extension of Time to File a Reply to Return to
                    Order to Show Cause to 10/26/18. Signed by Judge Jane Magnus-Stinson on
                    10/18/2018. (JRB) (Entered: 10/18/2018)
 10/26/2018      23 Reply re 17 Return to Order to Show Cause, filed by DENNIS DINWIDDIE..
                    (Baird, J) (Entered: 10/26/2018)
 11/13/2018      24 Reassignment of Case to Judge James Patrick Hanlon. Judge Jane Magnus-
                    Stinson is no longer assigned to this case. Please include the new case number
                    ( 2:18-cv-149-JPH-MJD), which includes the initials of the newly assigned
                    judge, on all future filings in this matter. (CDad) (Entered: 11/13/2018)
 07/25/2019      25 Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and
                    Directing Entry of Final Judgment -Petitioner Dennis Dinwiddie seeks a writ of
                    habeas corpus pursuant to 28 U.S.C. § 2241. He argues that he received
                    ineffective assistance of counsel during his criminal trial because his lawyer did
                    not object to certain jury instructions and that three of his convictions should be
                    vacated in light of the Supreme Court's decisions in Johnson v. United States,
                    135 S. Ct. 2551 (2015), and Welch v. United States, 136 S. Ct. 1257 (2016).
                    The ineffective assistance of trial counsel claim is procedurally defaulted and
                    may not be raised in a § 2241 petition. Mr. Dinwiddie cannot use a § 2241
                    petition to challenge his convictions and sentences in light of Johnson and
                    Welch. Consequently, Mr. Dinwiddie's petition is denied. (See Order.) Signed
                    by Judge James Patrick Hanlon on 7/25/2019. (DMW) (Entered: 07/26/2019)
 07/25/2019      26 FINAL JUDGMENT - The Court now enters FINAL JUDGMENT. Mr.
                    Dinwiddie's petition for writ of habeas corpus is denied and the action is
                    dismissed with prejudice. Signed by Judge James Patrick Hanlon on 7/25/2019.
                    (DMW) (Entered: 07/26/2019)
 09/23/2019      27 NOTICE OF APPEAL as to 25 Order, 26 Closed Judgment, filed by Petitioner
                    DENNIS DINWIDDIE. (No fee paid with this filing) (Baird, J) (Entered:
                    09/23/2019)

Case #: 2:18-cv-00149-JPH-MJD




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?263491672318707-L_1_0-1                     9/24/2019
